Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on 07 May 2020 is acknowledged.  The traversal is on the ground(s) that “Claims are not species. MPEP 806.04(e) states: “Claims are definitions or descriptions of inventions. Claims themselves are never species.” Thus, on its face this election of species directed to claims is improper.
Third, an election is required when the search and examination of the claims cannot be done without serious burden. MPEP 803. There is no showing or even suggestion of how consideration of these claims would lead to a serious burden. The Examiner is required to “provide reasons and/or examples to support conclusions,” which he has not done and thus - the election is improper for at least this additional reason.”  
This is not found persuasive because the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention would not likely be applicable to the other invention; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, the various embodiments and the various figures disclosing said embodiments (Figs. 2-10,12-16,18-24 and 26-31) pose a serious burden to the Examiner.
.
The requirement is still deemed proper and is therefore made FINAL.



Allowable Subject Matter
Claims 7-14 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571)270-7435.  The examiner can normally be reached on Monday-Thursday, Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARVIN PAYEN/Primary Examiner, Art Unit 2816